HALL, Judge.
Ronnie Patterson appeals from the judgment and sentence imposed upon him following revocation of his probation. We find merit only in his contention that the trial court failed to determine the amount of credit he is to receive for time served.
The trial court sentenced the appellant to 364 days in the county jail with credit for time served; however, the written sentence does not reflect the amount of credit the appellant was to receive. See § 921.161(1), Fla.Stat. (1985). Therefore, we affirm the appellant’s judgment and sentence, but remand for correction of the sentence to reflect the amount of credit for time served.
SCHEB, A.C.J., and CAMPBELL, J., concur.